department of the treasury internal_revenue_service washington d c on tax_exempt_and_government_entities_division uils nov -3 legend decedent a taxpayer b yy ion ’ institution b company a ts plan x a ira y trust t state u date date date date date date date date amount _ page a amount amount dear this is in response to the of the internal_revenue_code ‘code submitted on your behalf by your authorized representative the ruling_request has been supplemented by correspondence dated request for letter rulings under sec_402 the following facts and representations support your ruling_request and facts decedent a whose date of birth was date died on date a resident of state u decedent a was survived by his wife taxpayer b whose date of birth was date at his death decedent a was a participant in plan x sponsored by company a the amount due decedent a from plan x pursuant to plan terms was approximately amount sec_401 a it has been represented that plan x was and is qualified within the meaning of code on date decedent a executed his last will and testament decedent a’s last will and testament names taxpayer b as the personal representative of decedent a’s estate article iii of decedent a’s last will and testament provides for specific bequests not pertinent to this ruling_request article of decedent a’s last will and testament provides that the remainder of decedent a’s estate shall be given to the trustee of trust t sec_2_1 of on date decedent a and taxpayer b executed trust t the preamble to trust t provides that decedent a and taxpayer b decedent a taxpayer b became the sole trustee of trust t are the settlors thereof at the death of sec_2_1 of trust t provides in relevant part that after the death of one of the settlors this agreement may be revoked partially or completely or amended in any respect by the surviving settlor the power to amend or revoke may be exercised by settlors or one of them at any time and without the consent of trustee or anyone else but the revocation or amendment must be in writing sec_3 a of trust t in relevant part provides that either settlor serving as trustee of trust t may make discretionary distributions of trust t income or property to page himself herself without regard to amounts necessary for said trustee’s health education maintenance or support section dollar_figure of trust t provides in relevant part that a trustee thereof may direct the payout of benefits from retirement plans sec_9_1 of trust t provides that trust t is established under the law of state u on date decedent a executed a beneficiary designation applicable to his interest in plan x in said beneficiary designation decedent a named trust t as the primary beneficiary of his interest in plan x taxpayer b consented to said beneficiary designation it has been represented that thé date beneficiary designation remained in effect as of the date of decedent a’s death on or about date pursuant to sec_2_1 of trust t taxpayer b as settlor and trustee of trust t executed the first amendment to trust t which amended and terminated trust t in relevant part the first amendment to trust t provides that taxpayer b will direct the distribution of amounts due decedent a under plan x and the deposit of said distributed amounts into ira y an ira set up and maintained in the name of taxpayer b with institution b on or about date the administrator of plan x distributed a check in the amount of amount representing decedent a’s plan x interest less federal withholding to the estate of decedent a on or about date amount was deposited into ira y additionally on or about date amount representing the federal withholding on the date plan x distribution was also distributed into ira y date was within days of date rulings requested based on the above facts and representations you through your authorized representative request the following letter rulings taxpayer b as the surviving_spouse of decedent a and the individual entitled to receive amounts standing to decedent a’s credit under plan x was the payee or distributee of said amounts as such pursuant to code sec_402 she was eligible to contribute amounts distributed from plan x not to exceed amount into ira y an ira set up and maintained in her name the date rollover_contribution s of amounts totaling amount into ira y constituted a rollover transaction within the meaning of code sec_402 and our answers to ruling requests and are not affected by the plan x’s administrator’s issuing the date plan x distribution check to the personal representative of the estate of decedent a instead of the appropriate recipient the trustee of trust t page law with respect to your ruling requests sec_402 of the code provides generally that if any portion of an eligible_rollover_distribution from a sec_401 a of the code qualified_retirement_plan is transferred into an eligible_retirement_plan the portion of the distribution so transferred shall not be includible in gross_income in the taxable_year in which paid sec_402 of the code provides that the maximum amount of an eligible_rollover_distribution to which paragraph applies shall not exceed the portion of such distribution which is includible in gross_income determined without regard to paragraph but states that this maximum limitation does not apply to a distribution transferred to an eligible_retirement_plan described in clause i or i1 of sec_402 sec_402 of the code defines eligible_rollover_distribution as any distribution to an employee of all or any portion of the balance_to_the_credit of an employee in a qualified_trust except the following distributions os co a any distribution which is one of a series of substantially_equal_periodic_payments not less frequently than annually made -- i for the life or life expectancy of the employee or the joint lives or joint life expectancies of the employee and the employee's designated_beneficiary or ii for a specified period of years or more b any distribution to the extent the distribution is required under sec_401 and c any distribution which is made upon the hardship of the employee sec_402 of the code defines eligible_retirement_plan as i an individual_retirement_account described in sec_408 ii an individual_retirement_annuity described in sec_408 other than an endowment_contract iii a sec_401 a of the code qualified_retirement_plan iv an annuity plan described in sec_403 v an eligible_deferred_compensation_plan described in sec_457 which is maintained by an eligible_employer described in sec_457 a and vi an annuity_contract described in sec_403 page sec_402 of the code provides generally that except as provided in subparagraph b sec_402 shall not apply to any transfer of a distribution made after the 60th day following the day on which the distributee received the property distributed sec_1_402_c_-2 question and answer of the income_tax regulations states that if an eligible_rollover_distribution is paid to an employee and the employee contributes all or part of the eligible_rollover_distribution to an eligible_retirement_plan no later than the 60th day following the date the employee received the distribution the amount contributed is not currently includible in gross_income sec_402 of the code provides generally if a distribution attributable to an employee is paid to the spouse of the employee after the employee's death sec_402 of the code will apply to such distribution in the same manner as if the spouse were the employee sec_1_402_c_-2 of the regulations q a provides generally that if a distribution attributable to an employee is paid to the employee's surviving_spouse sec_402 applies to the distribution in the same manner as if the spouse were the employee thus a distribution to the surviving_spouse of an employee is an eligible_rollover_distribution if it meets the applicable_requirements of sec_402 and and the associated regulations sec_1_402_c_-2 of the regulations q a b provides that any amount that is paid before january of the year in which the employee attains or would have attained age will not be treated as required under sec_401 and thus is an eligible_rollover_distribution if it otherwise qualifies analysis the rulings requested in this case present two distinct issues the first is whether taxpayer b as decedent a’s surviving_spouse and as settlor trustee and beneficiary of trust t was entitled to contribute an amount not to exceed amount distributed from plan x into an ira set up and maintained in her name with respect to this issue generally if either a decedent’s qualified_retirement_plan accounts or ira amounts pass through a third party such as a_trust or an estate the surviving_spouse will be treated as acquiring them from the third party and not from the decedent and would not be eligible to roll over the distributions into an individual_retirement_account ira set up and maintained in the surviving spouse’s name however there are exceptions to the general_rule with respect to this case we note that relevant provisions of trust t gave taxpayer b the power to amend and or revoke trust t the power to control disposition of trust t assets that consist of amounts distributed from qualified_plans and the power to make page discretionary payments to herself without regard to whether said distributions were needed for taxpayer b’s health education maintenance or support pursuant to said authority contained in trust t of which decedent a was a co-settlor and which was in existence at the time of decedent a’s death taxpayer b amended and revoked trust t to provide that amounts due trust t at the death of decedent a and payable to trust t from plan x were to be contributed to ira y an ira set up and maintained in the name of taxpayer b decedent a’s surviving_spouse who was entitled under the provisions of trust t to receive said amounts thus in this case taxpayer b’s rights under the terms of trust t as amended pursuant to provisions of trust t in effect as of the date of decedent a’s death were sufficient for her to direct payment of the date plan x distribution referenced herein into ira y thus with respect to your first two ruling requests we conclude as follows _ taxpayer b as the surviving_spouse of decedent a and the individual entitled to receive amounts standing to decedent a’s credit under plan x was the payee or distributee of said amounts as such pursuant to code sec_402 she was eligible to contribute amounts distributed from plan x not to exceed amount into ira y an ira set up and maintained in her name and the date rollover_contribution s of amounts totaling amount into ira y constituted a valid rollover transaction within the meaning of code sec_402 with specific respect to your third ruling_request we note that the date plan x distribution in the amount of amount which includes federal withholding should have been paid to taxpayer b in her role as trustee of trust t and then contributed to ira y however said distribution was made to taxpayer b as the personal representative of the estate of decedent a who then contributed it into ira y although the distribution should not have been made to taxpayer b as personal representative we note that taxpayer b was also the trustee of trust t and as such could have taken the steps necessary to insure that the plan x distribution was paid to taxpayer b as beneficiary of trust t entitled to receive it furthermore we note that trust t was the named residuary beneficiary of decedent a’s last will and testament thus as personal representative of decedent a’s estate taxpayer b had to pay said plan x distribution totaling amount to trust t which upon receipt would have contributed amount to ira y pursuant to the first amendment to trust t referenced above under this set of facts we do not believe that the plan x’s administrator’s error page in issuing the date plan x distribution to the wrong payee should affect our response to your ruling_request thus with respect to your third ruling_request we conclude as follows our answers to ruling requests and are not affected by the pian x’s administrator’s issuing the date plan x distribution check to the personal representative of the estate of decedent a instead of the appropriate recipient the trustee of trust t this ruling letter is based on the assumption that plan x either was is or will be qualified within the meaning of code sec_401 and its associated trust tax-exempt within the meaning of code sec_501 at all times relevant thereto it also assumes that ira y which was set up and maintained in the name of taxpayer b either met meets or will meet the requirements of code sec_408 at all times relevant thereto additionally it assumes the correctness of all facts and representations made with respect thereto including but not limited to the representation that amounts totaling amount were contributed to ira y within days of the date of their distribution from plan x a copy of this letter has been sent to your authorized representatives in accordance with a power_of_attorney on file in this office if you have any questions concerning this letter_ruling please contact esquire d - phone or at fax sincerely yours foie sion m er employee_plans technical group enclosures deleted copy of letter_ruling form_437
